Case 4:19-cv-00180-ALM-KPJ Document 218 Filed 03/31/20 Page 1 of 2 PageID #: 5037



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.
                                                  Case No. 4:19-cv-00180-ALM-kpj
  Michael Gottlieb, et al.,

       Defendants



                         NOTICE OF ANTI-SUIT INJUNCTION

          NOW COMES Edward Butowsky, the Plaintiff, notifying the Court that the U.S.

  District Court for the District of Columbia enjoined his claims against Defendants

  Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP. A copy of the order

  is attached.


                                         Respectfully submitted,

                                         /s/ Ty Clevenger
                                         Ty Clevenger
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, New York 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (fax)
                                         tyclevenger@yahoo.com

                                         Attorney for Plaintiff Edward Butowsky




                                           -1-
Case 4:19-cv-00180-ALM-KPJ Document 218 Filed 03/31/20 Page 2 of 2 PageID #: 5038



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on March 31, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
